rachel george petitioner v commissioner of internal revenue respondent docket nos filed date in date in compliance with a state court order p executed a form_8332 release of claim to exemption for child of divorced or separated parents which stated that i agree not to claim an exemption for her daughter s s as a dependent for the years at issue however p believed the state court order to be improper so on her income_tax return for each of and p claimed a dependency_exemption deduction and a child_tax_credit for s s p’s former spouse also claimed s s as a dependent for those years and attached the executed form_8332 to his tax returns held the form_8332 that p executed was not rendered invalid by any error in the state court order requiring it nor by the fact that p signed the form under the compulsion of that state court order rather p’s release of her claim to the exemption was valid con- sequently under the terms of sec_152 s s was not a qualifying_child of p and therefore p was not entitled to a dependency_exemption deduction or a child_tax_credit for s s for or rachel george for herself rebecca j sable for respondent verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie george v commissioner opinion gustafson judge the internal_revenue_service irs determined deficiencies of dollar_figure and dollar_figure in petitioner rachel george’s and federal_income_tax ms george petitioned this court pursuant to sec_6213 to redetermine those deficiencies the cases are now before the court on the commissioner’s motion for partial summary_judgment pursuant to rule and the motion addresses all the issues in docket no and the principal issues in docket no the issue now before us is whether ms george is entitled to a dependency_exemption deduction and a child_tax_credit for her daughter s s for each of tax years and we conclude that she is not and will grant the commissioner’s motion background consistent with the principles of rule explained below we will assume true the allegations favorable to ms george and will make the inferences favorable to her those assumed facts are as follows divorce and child_support proceedings ms george and mr johnson john were married in they have two daughters i e born in and s s born in ms george and mr john separated in date and on date the circuit_court for prince george’s county maryland maryland court granted an absolute divorce to ms george and mr john which incorporated the terms of their previously executed separation agreement the divorce judgment awarded custody of i e and s s to ms george and ordered mr john to pay child_support the amount of child_support mr john was required to pay could be reduced pursuant to a provision in the separation agree- ment related to health insurance under that provision until ms george was able to obtain employer-provided health care coverage mr john was required to provide health insurance unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c in effect for the tax_year at issue and all citations of rules refer to the tax_court rules_of_practice and procedure in order to protect their privacy we refer to ms george’s children by their initials see rule a verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie united_states tax_court reports for ms george i e and s s in exchange mr john was then allowed to offset the cost of obtaining that insurance against his child_support_obligations with a maximum offset of dollar_figure during the years at issue s s remained in the sole custody of ms george s s did not provide most of her own support and ms george does not contend that anyone other than her- self and mr john provided s s ’s support during the years at issue the divorce judgment did not expressly provide how or whether dependent status of the children would be allo- cated between mr john and ms george for tax purposes after the divorce in date ms george and her children moved to northern virginia by date mr john had appar- ently stopped fulfilling his support obligations and as a result ms george initiated a child_support action against him in virginia notwithstanding ms george’s move to virginia one of the couple we presume mr john moved the maryland court to modify the divorce judgment on date the mary- land court ordered that mr john could claim s s as an exemption for federal and state_income_tax purposes each year commencing with taxes provided that all support payments are current even though ms george had argued that mr john was in arrears on child care payments and health insurance premiums for ms george complied with the court order at the direction of the court she signed in the courtroom on date a form_8332 release of claim to exemption for child of divorced or separated parents thereby releasing her right to claim an exemption for s s for tax_year ms george subsequently moved to dismiss the case from the maryland court for lack of personal jurisdiction since mr john had moved to connecticut and ms george and the children lived in virginia on may if a third party not the child or her parents provides most of a child’s support then-not- withstanding a purported release by the custodial_parent under sec_152 e -a noncustodial_parent such as mr john could not claim her as a dependent since sec_152 applies only if a child receives over one-half of the child’s support from the child’s parents em- phasis added but the child might remain the custodial parent’s qualifying_child since that term is defined by sec_152 to include an individual who has not provided over one-half of that individual’s own support without any requirement as to who other than the child must provide that support there is no suggestion in the record in these cases that s s was not a qualifying_child of mr john under the support provisions of the statute verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie george v commissioner the maryland court dismissed the case for lack of juris- diction over the parties ms george and mr john filed subsequent motions in the virginia court system to modify mr john’s child_support_obligations generally petitions to modify support obligations were initiated in the juvenile and domestic relations dis- trict court jdr district_court and appeals therefrom were heard in a virginia circuit_court however on date just before i e turned years old mr john filed not in the jdr district_court but in the circuit_court of fairfax county virginia fairfax county circuit_court or circuit_court a motion styled motion to modify child_support etc in which mr john asked the fairfax county circuit_court to modify his child_support obligation to require sup- port only of s s the motion also asked the circuit_court to require that ms george execute form_8332 releasing her claim to exemption for s s by order of date the fairfax county circuit_court ordered that ms george execute form_8332 releasing any_tax exemption claim for s s for tax years to and amended mr john’s child_support obligation by releasing his obligation to support i e ms george alleges and we assume that mr john was in arrears on his child_support obligation at the time the date court order was entered and that he continued to be in arrears there- after nonetheless on date pursuant to the court order and under threat of contempt ms george executed another form_8332 relinquishing her claim to exemption for s s -this time for the tax years to the form stated i agree not to claim an exemption for s s ms george contends that the fairfax county circuit_court erred by failing to consider whether mr john was in arrears when it ordered her to execute the form_8332 moreover she contends that the circuit_court did not have jurisdiction to modify the child_support order and that the jdr district_court was instead the proper venue accordingly ms george moved the fairfax county circuit_court to reconsider its order but her motion was denied on date ms george appealed the order to the virginia court_of_appeals on date the virginia court_of_appeals dis- missed ms george’s case for failure_to_file an opening brief ms george’s state court battle against the date verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie united_states tax_court reports order requiring her to sign the form_8332 has continued in jdr district courts and is apparently still ongoing tax returns ms george timely filed a form_1040 u s individual_income_tax_return for each of the tax years and on both returns ms george claimed dependency_exemption deductions for s s and i e claimed head_of_household status and claimed child tax_credits for s s mr john also filed form_1040 returns for and to which he attached the form_8332 that ms george had signed on date on those returns mr john claimed depend- ency exemption deductions for s s the irs issued to ms george notices of deficiency for tax years on date and on date in those notices the irs determined that ms george was not entitled to a dependency_exemption deduction or a child_tax_credit for s s for tax_year or the irs also determined that for ms george had not estab- lished she was entitled to a dependency_exemption deduction for i e or to head_of_household filing_status ms george filed timely petitions with this court seeking redetermination of the deficiencies that the irs had deter- mined the commissioner has moved for partial summary_judgment as to ms george’s claim of a dependency exemp- tion deduction and a child_tax_credit for s s i summary_judgment standards discussion under rule the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law the party moving for summary_judgment here the commis- sioner bears the burden of showing that there is no genuine dispute as to any material fact and the court will view any factual material and inferences therefrom in the light most favorable to the nonmoving party here ms george see 85_tc_812 in these cases we assume the facts as shown by ms george the non- moving party or as shown by the commissioner and not dis- puted by ms george verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie george v commissioner ii dependency_exemption an individual is allowed a deduction for an exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 sec- tion a defines the term dependent to include a quali- fying child generally a qualifying_child must i bear a specified relationship to the taxpayer eg be a child of the taxpayer ii have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year iii meet certain age requirements and iv not have provided over one-half of such individual’s support for the taxable_year at issue sec_152 however in the case of divorced parents special rules determine which one may claim a dependency_exemption deduction for a child see sec_152 espinoza v commis- sioner tcmemo_2011_108 cf sec_152 pursuant to sec_152 when certain criteria are met a child is treated as a qualifying_child of the noncustodial_parent who generally would not have otherwise been entitled to a dependency_exemption for the child because of the same principal_place_of_abode requirement of sec_152 rather than of the custodial_parent who generally would have otherwise been entitled to the exemption sec_152 c f_r sec_1_152-4t a temporary income_tax regs fed reg date for these purposes ms george is s s ’s custodial_parent and mr john is s s ’s noncustodial_parent because the absolute divorce judgment gave ms george sole custody of s s see sec_152 sec_1_152-4 income_tax regs pursuant to sec_152 and criteria sufficient for s s to be treated as a qualifying_child of mr john and not of ms george are as follows ms george does not contend that two divorced parents could each be entitled to a depend- ency exemption deduction for the same child and it is clear that they could not be in general sec_152 is designed to assure that a given dependent can be claimed on only one tax_return and sec_152 -the so-called tie-breaker -assures that when an individual may be claimed by or more taxpayers the dependent shall be treated as the qualifying_child of the taxpayer sec_152 emphasis added who meets certain criteria and if those competing claimants are two parents then under sec_152 such child shall be treated as the qualifying_child of the parent who meets certain criteria sec_152 provides an ex- ception to that tie-breaker regime and creates its own by stating that where a custodial_parent releases the exemption and a noncustodial_parent otherwise qualifies such child shall be treat- ed as being the qualifying_child of the noncustodial_parent -language similar to that of sec_152 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie united_states tax_court reports the child receives over one-half of the child’s support during the calendar_year from the child’s parents who are divorced under a decree of divorce sec_152 such child was in the custody of or both of the child’s parents for more than one-half of the calendar_year sec_152 the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations pre- scribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such cal- endar year sec_152 and the noncustodial_parent attaches such written declara- tion to the noncustodial parent’s return for the appropriate taxable_year sec_152 the written declaration that the commissioner relies on here is the form_8332 that the fairfax county circuit_court required ms george to sign in date on that form_8332 ms george straightforwardly declared that she would not claim s s as a dependent for years that included and the properly executed form_8332 was attached to mr john’s and returns indicating that he was entitled to claim s s under the terms of sec_152 s s was not a qualifying_child of ms george for or and ms george was not entitled to the dependency exemp- tion deduction see 121_tc_245 there is no genuine dispute about whether mr john satisfied the other necessary requirements of sec_152 nor does ms george argue that she has revoked the form_8332 rather she contends that her form_8332 should not be given effect for reasons that we now discuss iii petitioner’s contentions ms george appears to contend that her form_8332 should be disregarded for three related reasons-ie because she signed it under compulsion because the order requiring her to sign it was erroneous and because her former husband accordingly we are not faced with the question of nor do we decide the effect of an executed form_8332 if one of the other necessary elements for the noncustodial parent’s claim in sec_152 is not satisfied see supra note for tax years beginning after date regulations were promulgated that set forth a procedure to revoke a prior-executed form_8332 see c f_r sec_1_152-4 income_tax regs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie george v commissioner did not provide the child_support that the court order required and presumed a signing form_8332 under compulsion ms george contends that we should disregard the release because she signed it under compulsion and not freely how- ever the facts she alleges-ie the threat of judicial con- tempt if she did not comply and sign-cannot be considered duress that might make her signing void duress occurs when an unlawful act induces action see price v commis- sioner tcmemo_2003_226 but it was virginia law that required ms george to comply with the fairfax county cir- cuit court’s order see parham v commonwealth s e 2d va ct app every person is always legally bound to comply with the law-but is not thereby under duress for example when a divorcing couple files a joint_return in compliance with a state court order an unwilling signer of that return is not considered to be under duress but is bound to that election of joint filing_status see bruen v commissioner tcmemo_2009_249 price v commissioner tcmemo_2003_226 even if such an order by the state court might have been erroneous we cannot say that it rose to the level of being improper or wrongful berger v commissioner tcmemo_1996_76 thus ms george’s obligation under the law to execute the form_8332 is not duress and the compulsion she felt pro- vides no basis for invalidating her release on form_8332 b the alleged error of the fairfax county circuit_court order ms george contends that the fairfax county circuit_court order that required her to sign the form_8332 for tax years i f an act of one party deprives another of his freedom of will to do or not to do a specific act the party so coerced becomes subject_to the will of the other there is duress and in such a situation no act of the coerced person is voluntary and contracts made in such circumstances are void because there has been no voluntary meeting of the minds of the parties thereto 18_bta_353 but ms george signed the form_8332 not because of any coercion by a party such as mr john cf 121_tc_245 examining whether there was an unlawful threat or pattern of abuse or mental intimidation by the noncustodial_parent that caused the custodial_parent to sign the form under duress nor was ms george under any coercion of her party-opponent in these cases the irs which had no involvement in her signing the release rather any coercion she felt was the result of the law as enforced by the virginia courts which required her to sign the release verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie united_states tax_court reports to was in error both because that court lacked jurisdiction to issue such an order and because any such order should have taken into account her former husband’s past arrears in child_support before enabling him to obtain the dependency_exemption for s s she contends that once a state appellate court corrects this wrong she will be able to revoke her signature from the form_8332 ms george did appeal the order but her appeal was dismissed for failure_to_file an opening brief in the absence of any correction of the order by a state appellate court ms george collaterally attacks the state court order here in effect asking us to hold that the order is incorrect and that her release on form_8332 is therefore invalid however we cannot rely on this uncorrected supposed error to invalidate ms george’s release on form_8332 for two reasons first we lack the power to grant this remedy if the state court did err by ordering ms george to do some- thing that legally she should not have been required to do then her remedy is not found in the u s tax_court but rather in an appeal to the state appellate court the tax court’s jurisdiction is circumscribed by statute 66_tc_61 and this court does not sit as a court_of_appeals to correct the errors of state family courts second this remedy would contradict sec_152 if ms george’s position were correct then a custodial_parent could undo the effect of her release on form_8332 by her uni- lateral disclaimer of it on the basis of her criticism of the state court order requiring her to sign the form the non- custodial_parent could not rely on the form in reporting his tax_liability and the irs could not rely on the form in admin- istering the tax laws this uncertainty would frustrate the purpose of sec_152 congress added this written declaration requirement to sec_152 in to provide more certainty to the often subjective and difficult problems of proof and substantiation that accompanied dependency_exemption disputes under the prior statute h rept part pincite congress sought clarity as to which of two divorced parents would receive the dependency_exemption for a taxable_year and accom- plished it by conditioning the noncustodial parent’s claim upon the written verification of the custodial parent’s release of his or her claim to pre- serve congress’s goal we must insist on strict adherence to the require- ments of sec_152 chamberlain v commissioner tcmemo_2007_178 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie george v commissioner ms george’s position would undermine the intended cer- tainty and clarity of sec_152 and would add great difficulty to the administration of the dependency_exemption the statute does not permit the exception for which ms george argues it is not our prerogative to depart from the bright-line_rule that congress created we therefore decline to examine the propriety of the state court order that required ms george to execute the form_8332 such an endeavor would undertake the administrative burden that the rule in sec_152 was designed to alleviate c the noncustodial parent’s noncompliance ms george asserts that in the years after she executed the release mr john has continued to fail in his obligations of financial support by offsetting more than his actual cost of providing health insurance for s s and i e which ms george contends was nothing because mr john had remarried and as a result already had family health insur- ance coverage we infer that she thereby contends that since she has not benefited from the support provisions of the court order she ought not to suffer the detriment of the release it required or to look at it from mr john’s perspec- tive since he has allegedly failed to maintain his obligations under the court order he ought not to be allowed to benefit from the court order insofar as it grants him the dependency_exemption we acknowledge that ms george’s argument if this is indeed her argument both is rational and has some visceral appeal however this argument could not change the outcome of these cases her contention that mr john is in arrears on his child_support_obligations even if factually supported does not affect the validity of her form_8332 under sec_152 once the form was executed the only support requirement applicable to mr john’s claim of the dependency_exemption is one not disputed here see supra note -ie that a child receives over one-half of the child’s support during the calendar_year from the child’s parents sec_152 emphasis added ms george’s release on form_8332 was unconditional and these cases do not involve a con- ditional release on a substitute for form_8332 cf 139_tc_468 gessic v commissioner tcmemo_2010_88 brissett v commissioner tcmemo_2003_310 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie united_states tax_court reports sec_152 does not specify which of the child’s parents must have provided that support the statute thus does not require that a noncustodial_parent who has the custodial parent’s release on form_8332 must also prove that he and not the custodial_parent supported the child rather an obvious purpose of sec_152 is where a release is executed to eliminate any contest as to which parent pro- vided how much support in 114_tc_184 aff ’d on other grounds sub nom 293_f3d_1208 10th cir a custodial_parent argued as ms george seems to argue that the non- custodial_parent did not comply with his child_support_obligations and therefore he forfeited his right to the dependency_exemptions arguably awarded to him by the permanent orders id pincite in rejecting this contention we stated if we accepted the custodial parent’s statement of the issue we would find ourselves in the middle of a child_support fight similar to that which congress intended to remove from the federal courts when it amended sec_152 in instead we have framed the issue as it should be framed did the noncustodial_parent do what was necessary to satisfy sec_152 because we conclude that he has not done so in this case we need not decide the child_support dispute presented to us by the custodial_parent id likewise since we determine here that mr john did what was necessary to satisfy sec_152 we need not decide the child_support issue that ms george presents see id n as we recently observed in walters v commissioner tcmemo_2012_230 at congress created several objective tests in sec_152 these tests draw bright lines and without these tests there would need to be rules that are sensitive to a wide variety of family circumstances such rules would be difficult to craft and hard for the commissioner and the courts to admin- ister and would likely require government intrusion into delicate family issues the court is required to apply the law as passed by con- gress and the rules of sec_152 d and e are explicit our obligation to follow the statute as written applies whether the resulting disadvantage is suffered by a custodial_parent who executed a form_8332 but bore an undue and verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie george v commissioner unintended burden of child_support or is instead suffered by a noncustodial_parent who bore the burden of child_support but did not receive an executed form_8332 see 139_tc_468 iv child_tax_credit a taxpayer is entitled to a child_tax_credit for each quali- fying child as defined in sec_152 that has not reached the age of sec_24 c given our determination that under sec_152 s s is not a qualifying_child of ms george for the years at issue it follows that ms george is not entitled to a child_tax_credit for s s for either of those years conclusion since there is no genuine dispute as to any material fact and under sec_152 s s is not a qualifying_child of ms george for her or taxable_year the commis- sioner’s motion for partial summary_judgment will be granted to that end decision will be entered for respondent in docket no and an appropriate order will be entered in docket no f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v george dec jamie
